


OCERA THERAPEUTICS, INC.


INDEMNIFICATION AGREEMENT


This Indemnification Agreement (“Agreement”) is made as of ___________ ____,
2013 by and between Ocera Therapeutics, Inc. (f/k/a Tranzyme, Inc.), a Delaware
corporation (the “Company”), and _______________ (“Indemnitee”).


RECITALS


WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Company;


WHEREAS, in order to induce Indemnitee to continue to provide services to the
Company, the Company wishes to provide for the indemnification of, and
advancement of expenses to, Indemnitee to the maximum extent permitted by law;
WHEREAS, the Bylaws of the Company (as the same may be amended, restated or
otherwise modified from time to time, the “Bylaws”) require indemnification of
the officers and directors of the Company, and Indemnitee may also be entitled
to indemnification pursuant to the General Corporation Law of the State of
Delaware (the “DGCL”);
WHEREAS, the Bylaws and the DGCL expressly provide that the indemnification
provisions set forth therein are not exclusive, and thereby contemplate that
contracts may be entered into between the Company and members of the board of
directors, officers and other persons with respect to indemnification;
WHEREAS, the Company and Indemnitee recognize the continued difficulty in
obtaining liability insurance for the Company’s directors, officers, employees,
agents and fiduciaries, the significant and continual increases in the cost of
such insurance and the general trend of insurance companies to reduce the scope
of coverage of such insurance;
WHEREAS, the Company and Indemnitee further recognize the substantial increase
in corporate litigation in general, subjecting directors, officers, employees,
agents and fiduciaries to expensive litigation risks at the same time as the
availability and scope of coverage of liability insurance provide increasing
challenges for the Company;
WHEREAS, Indemnitee does not regard the protection currently provided by
applicable law, the Company’s governing documents and available insurance as
adequate under the present circumstances, and Indemnitee may not be willing to
continue to serve in such capacity without additional protection;
WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the increased difficulty in attracting and retaining highly qualified persons
such as Indemnitee is detrimental to the best interests of the Company’s
stockholders and that the Company should act to assure Indemnitee that there
will be increased certainty of such protection in the future;
WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law, regardless of any
amendment or revocation of the Company’s Certificate of Incorporation, as the
same may be amended, restated or otherwise modified from time to time (the
“Charter”) or Bylaws, so that they will serve or continue to serve the Company
free from undue concern that they will not be so indemnified; and
WHEREAS, this Agreement is a supplement to and in furtherance of the
indemnification provided in the Bylaws and any resolutions adopted pursuant
thereto, and shall not be deemed a substitute therefor, nor to diminish or
abrogate any rights of Indemnitee thereunder.
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:
Section 1. Services to the Company. Indemnitee agrees to serve as an officer
and/or director of the Company. Indemnitee may at any time and for any reason
resign from such position (subject to any other contractual obligation or any
obligation imposed by law), in which event the Company shall have no obligation
under this Agreement to continue Indemnitee in such position. This Agreement
shall not be deemed an employment contract between the Company (or any of its
subsidiaries or any Enterprise) and Indemnitee. The foregoing notwithstanding,
this Agreement shall continue in force after Indemnitee has ceased to serve as
an officer and/or director of the Company.


Section 2. Definitions.


As used in this Agreement:


(a)    “Corporate Status” describes the status of a person as a current or
former director, officer, employee, agent or trustee of the Company or of any
other Enterprise which such person is or was serving at the request of the
Company.


(b)    “Enforcement Expenses” shall include all reasonable attorneys’ fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses of the
types customarily incurred in connection with an action to enforce
indemnification or advancement rights, or an appeal from such action, including
without limitation the premium, security for, and other costs relating to any
cost bond, supersedes bond, or other appeal bond or its equivalent.


(c)    “Enterprise” shall mean any corporation (other than the Company),
partnership, joint venture, trust, employee benefit plan or other legal entity
of which Indemnitee is or was serving at the request of the Company as a
director, officer, employee, agent or trustee.


(d)    “Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, a Proceeding or an appeal resulting from a
Proceeding, including without limitation the premium, security for, and other
costs relating to any cost bond, supersedes bond, or other appeal bond or its
equivalent. Expenses, however, shall not include amounts paid in settlement by
Indemnitee or the amount of judgments or fines against Indemnitee.


(e)    “Independent Counsel” means a law firm, or a partner (or, if applicable,
member) of such a law firm, that is experienced in matters of Delaware
corporation law and neither presently is, nor in the past five years has been,
retained to represent: (i) the Company, any Enterprise or Indemnitee in any
matter material to any such party (other than with respect to matters concerning
Indemnitee under this Agreement, or of other indemnitees under similar
indemnification agreements), or (ii) any other party to the Proceeding giving
rise to a claim for indemnification hereunder. Notwithstanding the foregoing,
the term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement. The Company agrees
to pay the reasonable fees and expenses of the Independent Counsel referred to
above and to fully indemnify such counsel against any and all expenses, claims,
liabilities and damages arising out of or relating to this Agreement or its
engagement pursuant hereto.


(e)    The term “Proceeding” shall include any threatened, pending or completed
action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought in the right of the Company or
otherwise and whether of a civil, criminal, administrative or investigative
nature, in which Indemnitee was, is or will be involved as a party or otherwise
by reason of the fact that Indemnitee is or was an officer and/or director of
the Company or is or was serving at the request of the Company as a director,
officer, employee, agent or trustee of any Enterprise or by reason of any action
taken by him or of any action taken on his part while acting as director of the
Company or while serving at the request of the Company as a director, officer,
employee, agent or trustee of any Enterprise, in each case whether or not
serving in such capacity at the time any liability or expense is incurred for
which indemnification, reimbursement or advancement of expenses can be provided
under this Agreement; provided, however, that the term “Proceeding” shall not
include any action, suit or arbitration, or part thereof, initiated by
Indemnitee to enforce Indemnitee’s rights under this Agreement as provided for
in Section 13(e) of this Agreement.


Section 3.    Indemnity in Third-Party Proceedings. The Company shall indemnify
Indemnitee in accordance with the provisions of this Section 3 if Indemnitee is,
or is threatened to be made, a party to or a participant in any Proceeding,
other than a Proceeding by or in the right of the Company to procure a judgment
in its favor. Pursuant to this Section 3, Indemnitee shall be indemnified
against all Expenses, judgments, fines and amounts paid in settlement actually
and reasonably incurred by Indemnitee or on his behalf in connection with such
Proceeding or any claim, issue or matter therein, if Indemnitee acted in good
faith and in a manner he reasonably believed to be in or not opposed to the best
interests of the Company and, in the case of a criminal proceeding, had no
reasonable cause to believe that his conduct was unlawful. Indemnitee shall not
enter into any settlement in connection with a Proceeding without ten (10) days’
prior notice to the Company.


Section 4.    Indemnity in Proceedings by or in the Right of the Company. The
Company shall indemnify Indemnitee in accordance with the provisions of this
Section 4 if Indemnitee is, or is threatened to be made, a party to or a
participant in any Proceeding by or in the right of the Company to procure a
judgment in its favor. Pursuant to this Section 4, Indemnitee shall be
indemnified against all Expenses actually and reasonably incurred by him or on
his behalf in connection with such Proceeding or any claim, issue or matter
therein, if Indemnitee acted in good faith and in a manner he reasonably
believed to be in or not opposed to the best interests of the Company. No
indemnification for Expenses shall be made under this Section 4 in respect of
any claim, issue or matter as to which Indemnitee shall have been finally
adjudged by a court to be liable to the Company, unless and only to the extent
that the Delaware Court of Chancery (the “Delaware Court”) or any court in which
the Proceeding was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnification for such
expenses as the Delaware Court or such other court shall deem proper.


Section 5.    Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provisions of this Agreement and except as
provided in Section 8, to the extent that Indemnitee is a party to or a
participant in and is successful, on the merits or otherwise, in any Proceeding
or in defense of any claim, issue or matter therein, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by him in
connection therewith. If Indemnitee is not wholly successful in such Proceeding
but is successful, on the merits or otherwise, as to one or more but less than
all claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by him or on
his behalf in connection with each successfully resolved claim, issue or matter.
For purposes of this Section and without limitation, the termination of any
claim, issue or matter in such a Proceeding by dismissal, with or without
prejudice, shall be deemed to be a successful result as to such claim, issue or
matter.


Section 6.    Indemnification For Expenses of a Witness. Notwithstanding any
other provision of this Agreement, to the extent that Indemnitee is, by reason
of his Corporate Status, a witness in any Proceeding to which Indemnitee is not
a party and is not threatened to be made a party, he shall be indemnified
against all Expenses actually and reasonably incurred by him or on his behalf in
connection therewith.


Section 7.    Additional Indemnification.
(a)     Except as provided in Section 8, notwithstanding any limitation in
Sections 3, 4 or 5, the Company shall indemnify Indemnitee to the fullest extent
permitted by law if Indemnitee is a party to or is threatened to be made a party
to any Proceeding (including a Proceeding by or in the right of the Company to
procure a judgment in its favor) against all Expenses, judgments, fines and
amounts paid in settlement actually and reasonably incurred by Indemnitee in
connection with the Proceeding.
(b)    For purposes of Section 7(a), the meaning of the phrase “to the fullest
extent permitted by law” shall include, but not be limited to:


(i)    to the fullest extent permitted by the provision of the DGCL that
authorizes or contemplates additional indemnification by agreement, or the
corresponding provision of any amendment to or replacement of the DGCL or such
provision thereof; and


(ii)    to the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.
Section 8.    Exclusions. Notwithstanding any provision in this Agreement to the
contrary, the Company shall not be obligated under this Agreement:
(a)    to make any indemnity for amounts otherwise indemnifiable hereunder (or
for which advancement is provided hereunder) if and to the extent that
Indemnitee has otherwise actually received such amounts under any insurance
policy, contract, agreement or otherwise;
(b)    to make any indemnity for an accounting of profits made from the purchase
and sale (or sale and purchase) by Indemnitee of securities of the Company
within the meaning of Section 16(b) of the Securities Exchange Act of 1934, as
amended, or similar provisions of state statutory law or common law; or
(c)    to make any indemnity or advancement that is prohibited by applicable
law.


Section 9.    Advances of Expenses. The Company shall advance, to the extent not
prohibited by law, the Expenses incurred by Indemnitee in connection with any
Proceeding, and such advancement shall be made within twenty (20) days after the
receipt by the Company of a statement or statements requesting such advances
(which shall include invoices received by Indemnitee in connection with such
Expenses but, in the case of invoices in connection with legal services, any
references to legal work performed or to expenditures made that would cause
Indemnitee to waive any privilege accorded by applicable law shall not be
included with the invoice) from time to time, whether prior to or after final
disposition of any Proceeding. Advances shall be unsecured and interest free.
Advances shall be made without regard to Indemnitee’s ability to repay the
expenses and without regard to Indemnitee’s ultimate entitlement to
indemnification under the other provisions of this Agreement. Indemnitee shall
qualify for advances upon the execution and delivery to the Company of this
Agreement which shall constitute an undertaking providing that Indemnitee
undertakes to the fullest extent required by law to repay the advance if and to
the extent that it is ultimately determined by a court of competent jurisdiction
in a final judgment, not subject to appeal, that Indemnitee is not entitled to
be indemnified by the Company. The right to advances under this paragraph shall
in all events continue until final disposition of any Proceeding, including any
appeal therein. Nothing in this Section 9 shall limit Indemnitee’s right to
advancement pursuant to Section 13(e) of this Agreement.


Section 10.    Procedure for Notification and Defense of Claim.
(a)    To obtain indemnification under this Agreement, Indemnitee shall submit
to the Company a written request therefor and, if Indemnitee so chooses pursuant
to Section 11 of this Agreement, such written request shall also include a
request for Indemnitee to have the right to indemnification determined by
Independent Counsel.


(b)    The Company will be entitled to participate in the Proceeding at its own
expense.


Section 11.    Procedure Upon Application for Indemnification.


(a)    Upon written request by Indemnitee for indemnification pursuant to
Section 10(a), a determination, if such determination is required by applicable
law, with respect to Indemnitee’s entitlement thereto shall be made in the
specific case: (i) by Independent Counsel in a written opinion to the Board if
Indemnitee so requests in such written request for indemnification pursuant to
Section 10(a), or (ii) by the Company in accordance with applicable law if
Indemnitee does not so request such determination be made by Independent
Counsel. In the case that such determination is made by Independent Counsel, a
copy of Independent Counsel’s written opinion shall be delivered to Indemnitee
and, if it is so determined that Indemnitee is entitled to indemnification,
payment to Indemnitee shall be made within ten (10) days after such
determination. Indemnitee shall cooperate with the Independent Counsel or the
Company, as applicable, making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such counsel or the
Company, upon reasonable advance request, any documentation or information which
is not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
costs or expenses (including attorneys’ fees and disbursements) incurred by
Indemnitee in so cooperating with the Independent Counsel or the Company shall
be borne by the Company (irrespective of the determination as to Indemnitee’s
entitlement to indemnification) and the Company hereby indemnifies and agrees to
hold Indemnitee harmless therefrom.
(b)    In the event that Indemnitee exercises his right to have his entitlement
to indemnification determined by Independent Counsel pursuant to clause (i) of
Section 11(a), the Independent Counsel shall be selected by Indemnitee. The
Company may, within ten (10) days after written notice of such selection,
deliver to Indemnitee a written objection to such selection; provided, however,
that such objection may be asserted only on the ground that the Independent
Counsel so selected does not meet the requirements of “Independent Counsel” as
defined in Section 2 of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion. Absent a proper and timely
objection, the person so selected shall act as Independent Counsel. If such
written objection is so made and substantiated, the Independent Counsel so
selected may not serve as Independent Counsel unless and until such objection is
withdrawn or a court has determined that such objection is without merit. If,
within twenty (20) days after the later of (i) submission by Indemnitee of a
written request for indemnification and Independent Counsel pursuant to Sections
10(a) and 11(a)(i) hereof, respectively, and (ii) the final disposition of the
Proceeding, including any appeal therein, no Independent Counsel shall have been
selected without objection, Indemnitee may petition a court of competent
jurisdiction for resolution of any objection which shall have been made by the
Company to the selection of Independent Counsel and/or for the appointment as
Independent Counsel of a person selected by the court or by such other person as
the court shall designate. The person with respect to whom all objections are so
resolved or the person so appointed shall act as Independent Counsel under
Section 11(a) hereof. Upon the due commencement of any judicial proceeding or
arbitration pursuant to Section 13(a) of this Agreement, Independent Counsel
shall be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).


Section 12.    Presumptions and Effect of Certain Proceedings.


(a)    In making a determination with respect to entitlement to indemnification
hereunder, it shall be presumed that Indemnitee is entitled to indemnification
under this Agreement if Indemnitee has submitted a request for indemnification
in accordance with Section 10(a) of this Agreement, and the Company shall have
the burden of proof to overcome that presumption in connection with the making
of any determination contrary to that presumption. Neither (i) the failure of
the Company or of Independent Counsel to have made a determination prior to the
commencement of any action pursuant to this Agreement that indemnification is
proper in the circumstances because Indemnitee has met the applicable standard
of conduct, nor (ii) an actual determination by the Company or by Independent
Counsel that Indemnitee has not met such applicable standard of conduct, shall
be a defense to the action or create a presumption that Indemnitee has not met
the applicable standard of conduct.
(b)    The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of guilty,
nolo contendere or its equivalent, shall not (except as otherwise expressly
provided in this Agreement) of itself adversely affect the right of Indemnitee
to indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of the Company or, with respect to any criminal Proceeding,
that Indemnitee had reasonable cause to believe that his conduct was unlawful.
(c)    The knowledge and/or actions, or failure to act, of any director,
officer, agent or employee of the Company or any Enterprise shall not be imputed
to Indemnitee for purposes of determining the right to indemnification under
this Agreement.
Section 13.    Remedies of Indemnitee.
(a)    Subject to Section 13(f), in the event that (i) a determination is made
pursuant to Section 11 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 9 of this Agreement, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 11(a) of
this Agreement within sixty (60) days after receipt by the Company of the
request for indemnification that does not include a request for Independent
Counsel, (iv) payment of indemnification is not made pursuant to Section 5 or 6
or the last sentence of Section 11(a) of this Agreement within ten (10) days
after receipt by the Company of a written request therefor or (v) payment of
indemnification pursuant to Section 3, 4 or 7 of this Agreement is not made
within ten (10) days after a determination has been made that Indemnitee is
entitled to indemnification, Indemnitee shall be entitled to an adjudication by
a court of his entitlement to such indemnification or advancement.
Alternatively, Indemnitee, at his option, may seek an award in arbitration to be
conducted by a single arbitrator pursuant to the Commercial Arbitration Rules of
the American Arbitration Association. Indemnitee shall commence such proceeding
seeking an adjudication or an award in arbitration within 180 days following the
date on which Indemnitee first has the right to commence such proceeding
pursuant to this Section 13(a); provided, however, that the foregoing time
limitation shall not apply in respect of a proceeding brought by Indemnitee to
enforce his rights under Section 5 of this Agreement. The Company shall not
oppose Indemnitee’s right to seek any such adjudication or award in arbitration.


(b)    In the event that a determination shall have been made pursuant to
Section 11(a) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 13 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any judicial proceeding or arbitration commenced
pursuant to this Section 13, the Company shall have the burden of proving
Indemnitee is not entitled to indemnification or advancement, as the case may
be.


(c)     If a determination shall have been made pursuant to Section 11(a) of
this Agreement that Indemnitee is entitled to indemnification, the Company shall
be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 13, absent (i) a misstatement by Indemnitee
of a material fact, or an omission of a material fact necessary to make
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification, or (ii) a prohibition of such indemnification under
applicable law.


(d)    The Company shall be precluded from asserting in any judicial proceeding
or arbitration commenced pursuant to this Section 13 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement.


(e)    The Company shall indemnify Indemnitee against any and all Enforcement
Expenses and, if requested by Indemnitee, shall (within ten (10) days after
receipt by the Company of a written request therefor) advance, to the extent not
prohibited by law, such Enforcement Expenses to Indemnitee, which are incurred
by Indemnitee in connection with any action brought by Indemnitee for
indemnification or advancement from the Company under this Agreement or under
any directors’ and officers’ liability insurance policies maintained by the
Company, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advancement or insurance recovery, as the case
may be, in the suit for which indemnification or advancement is being sought.
(f)    Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification under this Agreement shall be
required to be made prior to the final disposition of the Proceeding, including
any appeal therein.


Section 14.    Non-exclusivity; Survival of Rights; Insurance; Subrogation;
Primacy.


(a)    The rights of indemnification and to receive advancement as provided by
this Agreement shall not be deemed exclusive of any other rights to which
Indemnitee may at any time be entitled under applicable law, the Charter, the
Bylaws, any agreement, a vote of stockholders or a resolution of directors, or
otherwise. No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee in his
Corporate Status prior to such amendment, alteration or repeal. To the extent
that a change in Delaware law, whether by statute or judicial decision, permits
greater indemnification or advancement than would be afforded currently under
the Charter, Bylaws and this Agreement, it is the intent of the parties hereto
that Indemnitee shall enjoy by this Agreement the greater benefits so afforded
by such change. No right or remedy herein conferred is intended to be exclusive
of any other right or remedy, and every other right and remedy shall be
cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.
(b)    To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, agents or
trustees of the Company or of any other Enterprise, Indemnitee shall be covered
by such policy or policies in accordance with its or their terms to the maximum
extent of the coverage available for any such director, officer, employee, agent
or trustee under such policy or policies. If, at the time of the receipt of a
notice of a claim pursuant to the terms hereof, the Company has director and
officer liability insurance in effect, the Company shall give prompt notice of
the commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of Indemnitee, all amounts payable as a result of such proceeding in accordance
with the terms of such policies.


(c)    Except as provided in Section 14(e) below, in the event of any payment
under this Agreement, the Company shall be subrogated to the extent of such
payment to all of the rights of recovery of Indemnitee, who shall execute all
papers required and take all action necessary to secure such rights, including
execution of such documents as are necessary to enable the Company to bring suit
to enforce such rights.
(d)    Except as provided in Section 14(e) below, the Company’s obligation to
provide indemnification or advancement hereunder to Indemnitee who is or was
serving at the request of the Company as a director, officer, employee, agent or
trustee of any other Enterprise shall be reduced by any amount Indemnitee has
actually received as indemnification or advancement from such other Enterprise.
(e)    The Company hereby acknowledges that the Indemnitee may have certain
rights to indemnification, advancement of expenses and/or insurance provided by
one or more investors in the Company and certain of their affiliates
(collectively, the “Secondary Indemnitors”). The Company hereby agrees (i) that
it is the indemnitor of first resort (i.e., its obligations to the Indemnitee
are primary and any obligation of the Secondary Indemnitors to advance expenses
or to provide indemnification for the same expenses or liabilities incurred by
the Indemnitee are secondary); (ii) that it shall be required to advance the
full amount of Expenses incurred by the Indemnitee and shall be liable for the
full amount of all Expenses, judgments, penalties, fines and amounts paid in
settlement to the extent legally permitted and as required by the Charter or
Bylaws of the Company (or any agreement between the Company and the Indemnitee),
without regard to any rights the Indemnitee may have against the Secondary
Indemnitors; and (iii) that it irrevocably waives, relinquishes and releases the
Secondary Indemnitors from any and all claims against the Secondary Indemnitors
for contribution, subrogation or any other recovery of any kind in respect
thereof. The Company further agrees that no advancement or payment by the
Secondary Indemnitors on behalf of the Indemnitee with respect to any claim for
which the Indemnitee has sought indemnification from the Company shall affect
the foregoing and the Secondary Indemnitors shall have a right of contribution
and/or be subrogated to the extent of such advancement or payment to all of the
rights of recovery of the Indemnitee against the Company. The Company and the
Indemnitee agree that the Secondary Indemnitors are express third party
beneficiaries of the terms hereof.
Section 15.     Duration of Agreement. This Agreement shall continue until and
terminate upon the later of: (a) ten (10) years after the date that Indemnitee
shall have ceased to serve as an officer and/or director of the Company or (b)
one (1) year after the final termination of any Proceeding, including any
appeal, then pending in respect of which Indemnitee is granted rights of
indemnification or advancement hereunder and of any proceeding commenced by
Indemnitee pursuant to Section 13 of this Agreement relating thereto. This
Agreement shall be binding upon the Company and its successors and assigns and
shall inure to the benefit of Indemnitee and his heirs, executors and
administrators. The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all or a substantial part, of the business and/or assets of the
Company, by written agreement in form and substance satisfactory to Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place.
Section 16.    Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including without limitation, each portion of any section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.


Section 17.    Enforcement.


(a)    The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as an officer and/or director of the Company, and the
Company acknowledges that Indemnitee is relying upon this Agreement in serving
as an officer and/or director of the Company.
(b)    This Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral, written and implied, between the parties
hereto with respect to the subject matter hereof; provided, however, that this
Agreement is a supplement to and in furtherance of the Charter, the Bylaws and
applicable law, and shall not be deemed a substitute therefor, nor to diminish
or abrogate any rights of Indemnitee thereunder.
Section 18.    Modification and Waiver. No supplement, modification or
amendment, or waiver of any provision, of this Agreement shall be binding unless
executed in writing by the parties thereto. No waiver of any of the provisions
of this Agreement shall be deemed or shall constitute a waiver of any other
provisions of this Agreement nor shall any waiver constitute a continuing
waiver.


Section 19.    Notice by Indemnitee. Indemnitee agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement as provided
hereunder. The failure of Indemnitee to so notify the Company shall not relieve
the Company of any obligation which it may have to Indemnitee under this
Agreement or otherwise.


Section 20.    Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given if (a) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, (b) mailed by certified
or registered mail with postage prepaid, on the third business day after the
date on which it is so mailed, (c) mailed by reputable overnight courier and
receipted for by the party to whom said notice or other communication shall have
been directed or (d) sent by facsimile transmission, with receipt of oral
confirmation that such transmission has been received:


(a)    If to Indemnitee, at such address as Indemnitee shall provide to the
Company.
(b)    If to the Company to:


Ocera Therapeutics, Inc.
12651 High Bluff Drive, Suite 230
San Diego, CA 92130
or to any other address as may have been furnished to Indemnitee by the Company.
Section 21.    Contribution. To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any Proceeding in such
proportion as is deemed fair and reasonable in light of all of the circumstances
in order to reflect (i) the relative benefits received by the Company and
Indemnitee in connection with the event(s) and/or transaction(s) giving rise to
such Proceeding; and/or (ii) the relative fault of the Company (and its
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transactions.
Section 22.    Applicable Law and Consent to Jurisdiction. This Agreement and
the legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules. Except with respect to any arbitration commenced
by Indemnitee pursuant to Section 13(a) of this Agreement, the Company and
Indemnitee hereby irrevocably and unconditionally (i) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the Delaware Court, and not in any other state or federal court in the
United States of America or any court in any other country, (ii) consent to
submit to the exclusive jurisdiction of the Delaware Court for purposes of any
action or proceeding arising out of or in connection with this Agreement, (iii)
consent to service of process at the address set forth in Section 20 of this
Agreement with the same legal force and validity as if served upon such party
personally within the State of Delaware, (iv) waive any objection to the laying
of venue of any such action or proceeding in the Delaware Court, and (v) waive,
and agree not to plead or to make, any claim that any such action or proceeding
brought in the Delaware Court has been brought in an improper or inconvenient
forum.
Section 23.    Identical Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
Only one such counterpart signed by the party against whom enforceability is
sought needs to be produced to evidence the existence of this Agreement.
Section 24.    Miscellaneous. The headings of the paragraphs of this Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Agreement or to affect the construction thereof.




*    *    *    *    *
IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.


OCERA THERAPEUTICS, INC.
  






By:                        
Name:    
Title:                        
                                        


INDEMNITEE


                                                




LIBNY/4992476.3